Citation Nr: 1733672	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2015.  A transcript of the hearing is of record.

In November 2015, the Board granted a 70 percent rating for PTSD.  The Board also remanded the claims of entitlement to service connection for a skin disability and entitlement to a TDIU for further development.

The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court vacated the portion of the Board's November 2015 decision that denied entitlement to a rating greater than 70 percent for PTSD and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  Specifically, the Court did not disturb the award of an increased rating of 70 percent, but vacated the decision to the extent that a rating in excess of 70 percent was not awarded.  The Court, through the parties, did not disturb the claims for service connection for a skin disability and for entitlement to a TDIU to the extent that these matters were remanded by the Board in November 2015 and were not before the Board.  However, these issues have also been returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has not been shown to be productive of functional impairment productive of total occupational and social impairment.

2.  The service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his education and occupational experience.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating for PTSD

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  38 C.F.R. §4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran's appeal was certified to the Board from the AOJ after August 4, 2014. As such, the amendment, to the portion of the Schedule for Rating Disabilities (38 C.F.R. § 4.130) which addresses mental disorders, to remove references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case.  See 79 Fed. Reg. 149, 45094 (August 4, 2014) and 80 Fed Reg. 53, 14308 (March 19, 2015).  The Global Assessment of Functioning (GAF) scale is not included in DSM-5.  Nevertheless, it was utilized at the time of the April 2013 VA examination.  As such, it is for consideration in rating the service-connected PTSD. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  
A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130. 

The Veteran has not sought psychiatric treatment during the period on appeal. During his hearing, he testified that he had stopped seeking treatment because he did not like the effect of the medication prescribed, and because he felt that attending group therapy made him feel worse. 

A VA examination was conducted in April 2013.  The examiner provided diagnoses of PTSD, cannabis abuse, and alcohol abuse. Although the examiner stated it was possible to differentiate the symptoms attributable to each diagnosis, she explained that nightmares, avoidance of thoughts/feelings/conversations/places associated with Vietnam, detachment, hypervigilance, and exaggerated startle response are due to PTSD while poor sleep and irritability could be due to PTSD, cannabis abuse, or alcohol abuse.  Moreover, the examiner could not delineate the impact on social and occupational impairment for each disorder due to overlapping symptoms and impact on social and occupational dysfunction.  Therefore, all of the Veteran's psychological symptoms will be considered in the Veteran's PTSD claim.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 

The examiner assigned the Veteran a GAF score of 55, and indicated that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he lived alone, and was not dating anyone.  He stated that he had acquaintances but no friends.  He reported sleeping intermittently throughout the day due to difficulty sleeping through the night, and stated that, at times, he will go to a neighborhood bar, drink, and say hello to people.  He stated that he had not worked since 2004 or 2005.  The Veteran denied legal problems or physical fights during the period on appeal, but stated that he does get into verbal arguments.  The Veteran had symptoms of anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He seldom experienced intrusive memories, experienced chronic nightmares a few times within the past month, was unsure if he experienced flashbacks.  He explained that he did not like group therapy because he preferred to avoid thinking or talking about his trauma.  He reported that he avoids places where Asian people might congregate, and does not watch war movies.  He reported that he still enjoys his hobbies, but that he experiences detachment from other people.  He stated that he experiences road rage, which causes him to yell or make obscene gestures.  He felt that his concentration wanders sometimes, but he felt that might be due to his age.  He reported that he tends to sit in corners and does not like things behind him, and that he becomes jumpy and experiences accelerated heart rate when he hears loud noises, people tap him on the shoulder, or people grab his ponytail.  The examiner concluded that the Veteran's PTSD symptoms do not cause functional impairment physically or in sedentary employment. 

The Veteran's July 2015 hearing testimony provided additional insight into the current state of his PTSD.  The Veteran explained that he seeks solitude most of the time, and does not enjoy talking to or being around other people.  In particular, he had a hard time with stupidity, and stated that he does not take orders well from people that he deems fools.  He described himself as argumentative, and stated that he tends to become angry and either leave or strike out at the person who is making him angry.  He explained that this mainly happens to him socially.  He left the veterans organizations he had been a part of because he did not like that people tended to sit around and talk about their military experiences.  He stated that he cannot carry on a decent relationship for any length of time, and that he had been married at one time but, although she said she loved him, she could not live with him.  He stated that one of the reasons he feels he has been unable to find employment is that he becomes irritated hearing a person who is much younger than he is tell him how things will be run.  He testified that he took leave from his previous employment as a truck driver to care for his mother at the end of her life, and that he was told his services were not needed when he attempted to return.  He believes that the reason he was not permitted to return was that he had serious run-ins with other drivers before he took leave, particularly with the brother and son-in-law of the owner. 

The Veteran has a current disability evaluation of 70 percent for his PTSD.  The Board finds that his symptoms have not been shownt to be productive of total occupational and social impairment so as to warrant a 100 percent rating.  Although the Veteran does not have close friends, he has been able to maintain relationships with acquaintances, and indicated that he regularly socializes with others at a local bar.  Therefore, he is not totally socially impaired.  Moreover, there is no indication of functional impairment comparable to gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own names.  The Board recognizes that the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the absence of any of the typical symptoms listed above, or any other symptoms of a similar level of severity, supports a finding against a 100 percent rating.  In this regard, the Board notes that the Veteran was assigned a GAF score of 55 on VA examination in April 2013, which is consistent with moderate symptoms.  While not dispositive, such is for consideration in adjudicating the appeal.

The parties to the Joint Motion determined that the Board's extraschedular analysis in its November 2015 decision was too vague to equate to an adequate analysis.  Accordingly, the Board will proceed to provide a more detailed analysis.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The demonstrated manifestations of the Veteran's PTSD, including chronic nightmares a few times a month, avoidance of thoughts, feelings, conversations, and places associated with Vietnam, detachment from other people, hypervigilance, and exaggerated startle response, poor sleep, irritability, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, intrusive memories, and impaired concentration are contemplated in the schedular rating criteria.  As such, the Veteran's deficiencies in his judgment and thinking and his near-continuous irritability, suspiciousness and anxiety as a result of his service-connected PTSD are contemplated by the schedular criteria for a 70 percent rating.  There is still a higher 100 percent schedular rating under Diagnostic Code 9411, but the Veteran's disability has not been shown to be productive of such manifestations or comparable functional impairment, as contemplated in such rating criteria.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  

The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the case of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which the United States Court of Appeals for the Federal Circuit held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, neither the Veteran nor his representative have specifically cited demonstration of such by the record, and the Board finds that such has not been raised by the record.  Hence, even taking into account the Veteran's other service connected disability of pes planus, the Board finds that nothing in Johnson changes the above reasoning.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities that are not for consideration under the separate applicable diagnostic codes schedular criteria.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996). 


Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As noted above, the Board's November 2015 decision granted a 70 percent rating for PTSD.  Moreover, the Veteran is also service-connected for bilateral pes planus, with a 30 percent disability rating.  Thus, the Veteran has met the schedular percentage requirements for TDIU. 

In an April 2017 report, R. B., a certified vocational rehabilitation counselor, opined that it is more likely than not that the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment, to include sedentary employment since at least 2002, the year he stopped working.  It was further stated that "given the continuity of the medical records and interviews with [the Veteran], it is clear he was having a multitude of symptoms as a result of his service-connected disabilities that would have rendered him incapable of performing any work in the national economy."   R.B. provided a thorough review of the Veteran's psychiatric and medical history, to include a detailed summary of the pertinent evidence in the Veteran's claims folder.  

While the Veteran's PTSD disability picture does not meet the criteria for the highest rating of 100 percent under the schedular criteria, the Veteran maintains, and Board is persuaded, that he is unable to obtain and maintain substantially gainful employment due to his PTSD in combination with his service-connected bilateral pes planus.  Thus, based on all of the evidence of record, including the vocational rehabilitation evidence, the Board finds that a grant of TDIU, i.e., a total rating, based on the combined effects of the Veteran's service-connected disabilities, is warranted.  



	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating higher than 70 percent for PTSD is denied.

Entitlement to TDIU is granted.


REMAND

A remand is required for the Veteran's claim of service connection for a skin disability. 

In the Board's November 2015 remand, the Board directed the RO to provide the Veteran with a VA skin examination and medical nexus opinion. The Board further directed the examiner to consider the Veteran's credible testimony that he experienced rashes in service which have persisted. 

The Board finds that the RO failed to substantially comply with the Board's remand directives. The Board directed the VA examiner to consider the Veteran's credible statements concerning rashes in service, which the examiner appears to have failed to do.  Following VA examination in December 2015, the examiner opined that the Veteran's chronic dermatitis irritans of the neck was less likely than not incurred in or caused by service.  The examiner's rationale was that the Veteran service medical records did not show any skin condition and that there are no medical records to establish chronicity of any skin condition following service.  The examiner did not address the Veteran's credible statements concerning skin rashes in service.  Therefore, further VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the December 2015 opinion.  If that examiner is unavailable the requested opinion should be obtained from an appropriate VA examiner.  Provide the examiner with the claims file including a copy of this REMAND.  After a complete review of the record, the examiner should respond to the following:

The examiner is asked to provide an opinion as to whether a skin disability is at least as likely as not related to service.

The examiner should consider and address the Veteran's credible testimony that he had experienced skin rashes in service and that they have persisted since service.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


